Case:21-00066-ESL13 Doc#:87 Filed:08/11/21 Entered:08/11/21 15:47:04                    Desc: Main
                           Document Page 1 of 23



                     IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF PUERTO RICO


 IN RE:                                           Case No.:21-00066-ESL

 LIZETTE ALEJANDRO PENA,                           Chapter 13

       Debtor.
 _____________________________/

   NOTICE OF FILING 341 TRANSCRIPT IN COMPLIANCE WITH EVIDENTIARY
                       HEARING ORDER (Dkt. No. 59)

 To the Honorable Court:

        COMES NOW, NOREEN WISCOVITCH-RENTAS, CHAPTER 7 TRUSTEE, and

 respectfully files the transcript of the 341 Meeting of Creditors held on Thursday, February 11,

 2021 via telephone conference. The transcript is in Spanish; however, a certified translation will

 be filed after August 15, 2021. The 341 Meeting Transcript is filed as part of the sworn testimony

 to be presented at the Evidentiary Hearing set for September 1, 2021. The undersigned Trustee

 has already shared a copy of this transcript with Counsel for Attorney, Lissette A. Morales-Vidal,

 Esq., Attorney Luisa S. Valle Castro on August 1, 2021 via email.

        Respectfully submitted, in San Juan, Puerto Rico, this 11th day of August, 2021.


                                      /s Noreen Wiscovitch-Rentas
                                      NOREEN WISCOVITCH RENTAS
                                      Chapter 7 Trustee
                                      PMB 136
                                      400 Kalaf Street
                                      San Juan, Puerto Rico 00918
                                      Tel: (787) 946-0132
                                      noreen@nwr-law.com
Case:21-00066-ESL13 Doc#:87 Filed:08/11/21 Entered:08/11/21 15:47:04            Desc: Main
                           Document Page 2 of 23

                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF PUERTO RICO




           IN RE:                                   Case No. 21-00066-ESL
                                                    Chapter 7
           LIZETTE ALEJANDRO PEÑA,
           Debtor




                                 TRANSCRIPT OF
                      SECTION 341(a) MEETING OF CREDITORS




                                          VOLUME I
                            THURSDAY, FEBRUARY 11, 2021
                              VIA TELEPHONE CONFERENCE




                     RITA INC. - RED DE INTÉRPRETES, TRADUCTORES & ASOCIADOS
                    138 Winston Churchill - PMB 628 - San Juan, PR 00926-6013
                                  787.969.6676 - info@ritapr.com
Case:21-00066-ESL13 Doc#:87 Filed:08/11/21 Entered:08/11/21 15:47:04            Desc: Main
                           Document Page 3 of 23

           APPEARANCES


           BANKRUPTCY TRUSTEE           NOREEN WISCOVITCH-RENTAS, ESQ.
                                        PMB 136
                                        400 Juan Calaf Street
                                        San Juan, PR 00918
                                        (e) noreen@nwr-law.com
                                        (t) 787-946-0132


           DEBTOR                       LIZETTE ALEJANDRO-PEÑA


           DEBTOR’S ATTORNEY            LYSSETTE A. MORALES-VIDAL, ESQ.
                                        Urbanización Villa Blanca
                                        76 Aquamarina Street
                                        Caguas, PR 00725-1908
                                        (t) 787-258-2658


           OTHER PARTIES                OFFICE OF THE U.S. TRUSTEE
                                        Ochoa Building
                                        500 Tanca Street, Suite 301
                                        San Juan, PR 00901-1922

                                        CHRISTIAN GONZÁLEZ-DOMÍNGUEZ, ESQ.
                                        (t) 787-729-7444
                                        JAVIER CAPESTRANY, ESQ.
                                        (t) 787-729-7467




           TRANSCRIPTION BY:

           PABLO E. ÁLVAREZ-RODRÍGUEZ
           RITA INC.
           PMB 628
           138 Winston Churchill Ave.
           San Juan, PR 00926-6013
           (e) info@ritapr.com
           (t) 787-969-6676




                     RITA INC. - RED DE INTÉRPRETES, TRADUCTORES & ASOCIADOS
                    138 Winston Churchill - PMB 628 - San Juan, PR 00926-6013
                                  787.969.6676 - info@ritapr.com
Case:21-00066-ESL13 Doc#:87 Filed:08/11/21 Entered:08/11/21 15:47:04            Desc: Main
                           Document Page 4 of 23




                     RITA INC. - RED DE INTÉRPRETES, TRADUCTORES & ASOCIADOS
                    138 Winston Churchill - PMB 628 - San Juan, PR 00926-6013
                                  787.969.6676 - info@ritapr.com
Case:21-00066-ESL13 Doc#:87 Filed:08/11/21 Entered:08/11/21 15:47:04            Desc: Main
                           Document Page 5 of 23

                                         I N D E X



           LIZETTE ALEJANDRO-PEÑA                                               PAGE

                 EXAMINATION BY:
                 Ms. Wiscovitch        ............................                4
                 Mr. Capestrany        ............................               17




                     RITA INC. - RED DE INTÉRPRETES, TRADUCTORES & ASOCIADOS
                    138 Winston Churchill - PMB 628 - San Juan, PR 00926-6013
                                  787.969.6676 - info@ritapr.com
Case:21-00066-ESL13 Doc#:87 Filed:08/11/21 Entered:08/11/21 15:47:04               Desc: Main
                           Document Page 6 of 23
      RITA INC.                                                                            5




  1                              VIA TELEPHONE CONFERENCE

  2                            THURSDAY, FEBRUARY 11, 2021

  3

  4                                P R O C E E D I N G S

  5                                              ---

  6                    MS. WISCOVITCH:          Trustee calls the

  7               case of Lizette Alejandro Peña, caso número

  8               21-00066.      Hoy es febrero 11 del 2021, and

  9               I’m in track number 4.

 10                    Doña Lizette Alejandro, ¿jura usted decir

 11               la verdad y solamente la verdad?

 12                    MS. ALEJANDRO:          Sí.

 13          Whereupon,

 14          -------------------------------------------------

 15                               LIZETTE ALEJANDRO PEÑA,

 16          -------------------------------------------------

 17          having been duly sworn, was examined, and

 18          testified as follows:

 19                                        EXAMINATION

 20          BY MS. WISCOVITCH:

 21               Q.   Dígame su nombre completo y su dirección

 22          residencial, por favor.

 23               A.   Lizette Alejandro Peña; urbanización

 24          Paseo de la Ceiba, D3, calle Arce, Juncos.

 25                    MS. WISCOVITCH:          Licenciada, for the



                        RITA INC. - RED DE INTÉRPRETES, TRADUCTORES & ASOCIADOS
                       138 Winston Churchill - PMB 628 - San Juan, PR 00926-6013
                                     787.969.6676 - info@ritapr.com
Case:21-00066-ESL13 Doc#:87 Filed:08/11/21 Entered:08/11/21 15:47:04               Desc: Main
                           Document Page 7 of 23
      RITA INC.                                                                            6




  1               record --      Y si me puede identificar a la

  2               deudora.

  3                    MS. MORALES:         Sí.

  4                    A la deudora -- tenemos la licencia de

  5               conducir 2027177, al frente mío, y tenemos la

  6               tarjeta del Seguro Social.

  7                    Ambas fueron enviadas al síndico.

  8                    Está debidamente identificada.

  9                    MS. WISCOVITCH:            Okey.

 10                    Yo verifiqué el número de Seguro Social,

 11               y combina con la información --

 12                    Hold on, que no lo tengo marcado aquí.

 13                    Deme un segundito.            Tengo que abrir el

 14               documento, porque no está marcado.

 15                    Verifiqué el número de Seguro Social,

 16               y combina con la información provista.

 17          BY MS. WISCOVITCH:

 18               Q.   ¿Ha habido alguna enmienda a estos

 19          documentos de quiebra, señora?

 20               A.   No.

 21                    MS. WISCOVITCH:            Aquí tengo presentes --

 22               para que se identifiquen para el récord --

 23               a partes interesadas de la oficina del

 24               U.S. Trustee.

 25                    MR. GONZÁLEZ:         Christian González, de la



                        RITA INC. - RED DE INTÉRPRETES, TRADUCTORES & ASOCIADOS
                       138 Winston Churchill - PMB 628 - San Juan, PR 00926-6013
                                     787.969.6676 - info@ritapr.com
Case:21-00066-ESL13 Doc#:87 Filed:08/11/21 Entered:08/11/21 15:47:04               Desc: Main
                           Document Page 8 of 23
      RITA INC.                                                                            7




  1               oficina del U.S. Trustee.

  2                    MR. CAPESTRANY:          Javier Capestrany --

  3               Office of the United States Trustee.

  4                    MS. WISCOVITCH:          ¿Hay algún acreedor

  5               presente?

  6                    (INAUDIBLE RESPONSE)

  7                    MS. WISCOVITCH:          Okey.

  8          BY MS. WISCOVITCH:

  9               Q.   Señora, ¿usted revisó estos documentos de

 10          quiebra que preparó la licenciada para usted?

 11               A.   Sí.

 12               Q.   ¿Están completos?

 13               A.   Sí.

 14               Q.   ¿Hay alguna enmienda, algún cambio que

 15          tenga que hacerles a los documentos de quiebra?

 16               A.   A mi entender no.

 17               Q.   ¿Había radicado quiebra en alguna ocasión

 18          anterior a esta?

 19               A.   No.

 20               Q.   Veo aquí que la propiedad que usted me

 21          dice que vive -- Paseo la Ceiba -- es suya; ¿es

 22          correcto?

 23               A.   Correcto.

 24                    MS. WISCOVITCH:          Le escribí al licenciado

 25               ayer, porque necesitaba el balance de



                        RITA INC. - RED DE INTÉRPRETES, TRADUCTORES & ASOCIADOS
                       138 Winston Churchill - PMB 628 - San Juan, PR 00926-6013
                                     787.969.6676 - info@ritapr.com
Case:21-00066-ESL13 Doc#:87 Filed:08/11/21 Entered:08/11/21 15:47:04             Desc: Main
                           Document Page 9 of 23
      RITA INC.                                                                          8




  1               cancelación de la hipoteca; el documento que

  2               me proveyó no es el documento correcto.

  3                   Aquí en Puerto Rico, por alguna razón,

  4               cuando envían esos documentos los bancos de

  5               las hipotecas, simplemente no hacen un update

  6               del balance que se debe y lo que ponen es la

  7               cantidad original del préstamo.

  8                   No lo he recibido --

  9                   MS. MORALES:        Sí.

 10                   Le escribimos en cuanto a eso.

 11                   Se lo proveemos.           Aunque, la cantidad que

 12               está en la quiebra es el balance según los

 13               informes de crédito; pero nosotros le

 14               gestionamos eso, cómo no.

 15                   MS. WISCOVITCH:           ¿Usted me envió los

 16               reportes de crédito?

 17                   MS. MORALES:        No.

 18                   MS. WISCOVITCH:           ¿Por qué no?

 19                   MS. MORALES:        Porque nunca los envió --

 20                   Yo entiendo que todo está bajo partiendo

 21               (SIC) de perjurio, que es lo único que está

 22               en el informe de crédito -- aparte de que no

 23               se me pidió para este caso.

 24                   MS. WISCOVITCH:           Se piden en todos los

 25               casos; son parte de los documentos.



                      RITA INC. - RED DE INTÉRPRETES, TRADUCTORES & ASOCIADOS
                     138 Winston Churchill - PMB 628 - San Juan, PR 00926-6013
                                   787.969.6676 - info@ritapr.com
Case:21-00066-ESL13 Doc#:87 Filed:08/11/21 Entered:08/11/21 15:47:04               Desc: Main
                          Document Page 10 of 23
      RITA INC.                                                                            9




  1                    (PERSISTENT COMPUTER CHIME SOUND)

  2                    MS. WISCOVITCH:          Okey.      Mortgage payments

  3               -- (CHIME SOUND) -- de Paseo.

  4          BY MS. WISCOVITCH:

  5               Q.   Señora, ¿usted está al día con la

  6          hipoteca en ese caso -- (CHIME SOUND) -- en esta

  7          propiedad?

  8                    MS. MORALES:         No se le entiende,

  9               licenciada.       Vuelva.

 10                    MS. WISCOVITCH:          Hay algo -- parece que

 11               está sonando como un ring de algo, pero no sé

 12               quién es; pongan sus teléfonos en mute si no

 13               están hablando --

 14                    MS. MORALES:         Sí --     No pero se le está

 15               entrecortando.         Hay un upload de un -- de un

 16               caso -- (CHIME SOUND) -- una computadora --

 17                    MS. WISCOVITCH:          Sí.

 18                    MS. MORALES:         Pero se está entrecortando

 19               lo suyo.

 20                    Dígame.      No la entendimos.

 21                    MS. WISCOVITCH:          Necesito que el que

 22               tenga ese problema de la computadora, que por

 23               favor, la ponga en silent.

 24                    MS. MORALES:         Okey.

 25                    MS. WISCOVITCH:          Gracias.



                        RITA INC. - RED DE INTÉRPRETES, TRADUCTORES & ASOCIADOS
                       138 Winston Churchill - PMB 628 - San Juan, PR 00926-6013
                                     787.969.6676 - info@ritapr.com
Case:21-00066-ESL13 Doc#:87 Filed:08/11/21 Entered:08/11/21 15:47:04               Desc: Main
                          Document Page 11 of 23
      RITA INC.                                                                           10




  1          BY MS. WISCOVITCH:

  2               Q.   Paseo la Ceiba -- señora, ¿usted está al

  3          día con el pago de esa hipoteca?

  4               A.   ¿Podría repetir?           Es que se escucha muy

  5          bajito.

  6               Q.   Yo la escucho bien (UNINTELLIGIBLE) --

  7                    MS. MORALES:         Que si está al día con los

  8               pagos de esa hipoteca.

  9                    MS. ALEJANDRO:          Sí.

 10                    MS. WISCOVITCH:          Okey.

 11          BY MS. WISCOVITCH:

 12               Q.   ¿Y es su intención quedarse con ella?

 13                    MS. MORALES:         -- La moratoria.

 14                    MS. ALEJANDRO:          Ah.

 15                    Ella está en moratoria.

 16                    MS. WISCOVITCH:          Señora, ¿es su intención

 17               quedarse con ella?

 18                    -- Y licenciada, por favor, no conteste

 19               por ella.

 20                    MS. ALEJANDRO:          -- Correcto, sí.

 21                    MS. WISCOVITCH:          Okey.      Gracias.

 22                    MS. MORALES:         Disculpe.

 23          BY MS. WISCOVITCH:

 24               Q.   Urbanización Los Lirios, A10, barrio Los

 25          Lirios en Juncos -- ¿quién ocupa esa propiedad?



                        RITA INC. - RED DE INTÉRPRETES, TRADUCTORES & ASOCIADOS
                       138 Winston Churchill - PMB 628 - San Juan, PR 00926-6013
                                     787.969.6676 - info@ritapr.com
Case:21-00066-ESL13 Doc#:87 Filed:08/11/21 Entered:08/11/21 15:47:04               Desc: Main
                          Document Page 12 of 23
      RITA INC.                                                                           11




  1               A.   Esa propiedad no está habitada en el

  2          momento.

  3               Q.   ¿Usted tiene la llave?

  4               A.   Correcto.

  5               Q.   Y tiene una hipoteca, ¿correcto?

  6               A.   No.

  7               Q.   ¿Usted es la única dueña?

  8               A.   Sí.

  9                    MS. WISCOVITCH:          Deme un segundo, por

 10               favor.

 11                    -- Okey.

 12          BY MS. WISCOVITCH:

 13               Q.   En el estudio de título que subieron, que

 14          tiene fecha de 15 de enero del 2021, aparece una

 15          hipoteca a favor de Estados Unidos de América --

 16          por conducto de Administración De Hogares De

 17          Agricultores -- por la suma de $50,910.

 18               ¿Usted pagó eso, señora?

 19               A.   No puedo precisar la cantidad -- pero sí,

 20          la descripción del lugar donde estaba la hipoteca

 21          es correcta.

 22                    MS. MORALES:         Aparentemente no se ha

 23               cancelado, pero no estamos seguros si no es

 24               uno de esos incentivos que ellos dan para

 25               comprar.



                        RITA INC. - RED DE INTÉRPRETES, TRADUCTORES & ASOCIADOS
                       138 Winston Churchill - PMB 628 - San Juan, PR 00926-6013
                                     787.969.6676 - info@ritapr.com
Case:21-00066-ESL13 Doc#:87 Filed:08/11/21 Entered:08/11/21 15:47:04             Desc: Main
                          Document Page 13 of 23
      RITA INC.                                                                         12




  1                   Pero ella entiende que está --

  2                   Está paga, ¿verdad, señora?

  3                   MS. ALEJANDRO:         Correcto.

  4                   MS. WISCOVITCH:           Okey.

  5                   Necesito, licenciada, que usted haga

  6               las gestiones con Administración de Hogares,

  7               a ver si eso tiene algún tipo de balance -- y

  8               si no, la carta de cancelación, para que se

  9               cancele el gravamen en el Registro de la

 10               Propiedad.

 11                   MS. MORALES:        Ella no tiene fondos para

 12               cancelar nada en el Registro.              Se hará cuando

 13               se venda.

 14                   MS. WISCOVITCH:           Sí, pero ella le tiene

 15               que hacer la gestión, para yo confirmar que:

 16               o le entreguen el pagaré, o que le den una

 17               carta de que eso se canceló.

 18                   MS. MORALES:        Sí.

 19                   MS. WISCOVITCH:           También le pedí las

 20               llaves, para que las entregue.               Me las puede

 21               enviar por correo lo antes posible, para yo

 22               enviar al realtor.

 23                   Si necesitase que alguien le ayude con

 24               direcciones de cómo llegar a la propiedad,

 25               ¿a quién llamo, licenciada?             ¿Usted la ha



                      RITA INC. - RED DE INTÉRPRETES, TRADUCTORES & ASOCIADOS
                     138 Winston Churchill - PMB 628 - San Juan, PR 00926-6013
                                   787.969.6676 - info@ritapr.com
Case:21-00066-ESL13 Doc#:87 Filed:08/11/21 Entered:08/11/21 15:47:04               Desc: Main
                          Document Page 14 of 23
      RITA INC.                                                                           13




  1               visto? -- ¿usted sabe cómo llegar?

  2                    MS. MORALES:         Me puede -- ella me mandará

  3               un pin; y yo la tendré aquí también.                    Yo he

  4               visto retratos.

  5                    MS. WISCOVITCH:          Okey.

  6          BY MS. WISCOVITCH:

  7               Q.   El Dodge Durango, señora -- ¿es el único

  8          vehículo de motor que usted tiene, y es el que

  9          utiliza para transportarse?

 10               A.   Correcto.

 11               Q.   ¿No tiene ningún otro vehículo de motor

 12          que, aunque usted no lo esté guiando, esté a

 13          nombre suyo?

 14               A.   No.

 15               Q.   Veo aquí que tiene cuenta con -- Oriental

 16          Bank; Cooperativa de Ahorro y Crédito de Las

 17          Piedras; Banco Popular; Corporación del Fondo

 18          del Seguro, Coop.

 19               ¿Por qué tiene tantas cuentas de banco?

 20               A.   De mi trabajo está la de la cooperativa

 21          del Fondo del Seguro del Estado; en Banco Popular

 22          era mi cuenta primaria; y la de la Cooperativa,

 23          la abrí para cuando mi nena estaba tomando el

 24          seguro social.

 25               Q.   ¿Ya no recibe seguro social su hija?



                        RITA INC. - RED DE INTÉRPRETES, TRADUCTORES & ASOCIADOS
                       138 Winston Churchill - PMB 628 - San Juan, PR 00926-6013
                                     787.969.6676 - info@ritapr.com
Case:21-00066-ESL13 Doc#:87 Filed:08/11/21 Entered:08/11/21 15:47:04               Desc: Main
                          Document Page 15 of 23
      RITA INC.                                                                           14




  1               A.   No.

  2               Q.   ¿Qué ingresos tiene usted?, ¿de qué usted

  3          vive, señora?

  4               A.   Soy funcionaria público de la Corporación

  5          del Fondo del Seguro del Estado.

  6               Q.   ¿Qué hace allí?

  7               A.   Trabajo en el área de secretaría auxiliar

  8          como secretaria oficinista.

  9                    MS. WISCOVITCH:            Licenciada,

 10               aparentemente usted quiso reclamar algo de

 11               exención sobre el Dodge Durango del 2011,

 12               y lo puso en cero.

 13                    MS. MORALES:         Sí.

 14                    MS. WISCOVITCH:            Tiene que enmendarlo

 15               para poner los $249 que se le quedaron

 16               afuera.

 17                    MS. MORALES:         ¿$249?

 18                    MS. WISCOVITCH:            Sí.

 19                    MS. MORALES:         (LAUGHS)       Está bien.

 20                    MS. WISCOVITCH:            ¿Usted se ríe?        A mí me

 21               auditan --

 22                    MS. MORALES:         (UNINTELLIGIBLE) --

 23                    MS. WISCOVITCH:            -- Y si queda algo así,

 24               un balance de esa manera, me preguntan que

 25               por qué no lo administré.



                        RITA INC. - RED DE INTÉRPRETES, TRADUCTORES & ASOCIADOS
                       138 Winston Churchill - PMB 628 - San Juan, PR 00926-6013
                                     787.969.6676 - info@ritapr.com
Case:21-00066-ESL13 Doc#:87 Filed:08/11/21 Entered:08/11/21 15:47:04               Desc: Main
                          Document Page 16 of 23
      RITA INC.                                                                           15




  1                    MS. MORALES:         Creo que se gasta más en la

  2               comisión -- pero está bien, lo enmendamos.

  3          BY MS. WISCOVITCH:

  4               Q.   ¿Y la herencia, señora?              Hábleme un

  5          poquito de su herencia.

  6               A.   Yo tengo tres hermanos adicionales; mi

  7          mamá falleció; no soy única de ese beneficio --

  8               Q.   Okey -- no, vamos --

  9               A.   (UNINTELLIGIBLE)

 10               Q.   Déjeme hacerle la pregunta, porque no me

 11          está contestando.

 12               Me dice que su mamá falleció.                Su papá vive,

 13          ¿correcto?

 14               A.   Correcto.

 15               Q.   ¿Su mamá y su papá tenían una propiedad?,

 16          ¿una casa?

 17               A.   Correcto.

 18               Q.   ¿Dónde es la casa?

 19               A.   En el pueblo de Juncos.

 20               Q.   ¿Cuánto vale esa casa?

 21               A.   $130 mil, aproximadamente.

 22               Q.   ¿Tiene hipoteca?

 23               A.   Sí, tiene hipoteca.

 24               Q.   ¿Quién la paga la hipoteca?

 25               A.   Mi papá.



                        RITA INC. - RED DE INTÉRPRETES, TRADUCTORES & ASOCIADOS
                       138 Winston Churchill - PMB 628 - San Juan, PR 00926-6013
                                     787.969.6676 - info@ritapr.com
Case:21-00066-ESL13 Doc#:87 Filed:08/11/21 Entered:08/11/21 15:47:04               Desc: Main
                          Document Page 17 of 23
      RITA INC.                                                                           16




  1               Q.   ¿Su papá vive solo en la casa?

  2               A.   Correcto.

  3               Q.   ¿Ha habido declaratoria de herederos?

  4               A.   No.

  5               Q.   ¿Y qué pasó, que usted decidió radicar

  6          quiebra, además de que no podía pagar?

  7               A.   Luego de una ruptura, ya solo contaba

  8          con un salario; y traté de mantener el método de

  9          pago, pero no fue posible.

 10               Y ahí, tú sabes -- un incumplimiento sin

 11          conocimiento y, pues, entonces ahí se atrasó

 12          todo.

 13               Q.   ¿Luego de una ruptura?

 14               No entendí lo que me quiso decir, señora.

 15               A.   Luego de haber una ruptura --

 16               Q.   ¿Qué ruptura?

 17               A.   De mi pareja.

 18               Q.   ¿Usted se divorció?

 19               A.   Habían dos sueldos y -- solamente quedaba

 20          mi sueldo.

 21               Q.   ¿Cuándo usted se divorció?

 22               A.   No -- no era una relación matrimonial.

 23               Q.   Okey.

 24               ¿Alguien le ayuda actualmente con sus gastos

 25          -- le da dinero?



                        RITA INC. - RED DE INTÉRPRETES, TRADUCTORES & ASOCIADOS
                       138 Winston Churchill - PMB 628 - San Juan, PR 00926-6013
                                     787.969.6676 - info@ritapr.com
Case:21-00066-ESL13 Doc#:87 Filed:08/11/21 Entered:08/11/21 15:47:04               Desc: Main
                          Document Page 18 of 23
      RITA INC.                                                                           17




  1               A.   Al momento no.

  2               Q.   ¿Tiene niños menores de edad?

  3               A.   No.

  4               Q.   El dinero que tomó prestado de las

  5          cooperativas, de las tarjetas -- ¿para qué lo

  6          utilizó?

  7               A.   En ese momento trataba de consolidar

  8          deudas existentes.

  9               Q.   Tiene muchas tarjetas de crédito.

 10               ¿Usted fue la que utilizó las tarjetas?

 11               A.   Sí.     Era para -- en cónyuge.

 12               Q.   ¿Qué?

 13               A.   En mi expareja, igual (UNINTELLIGIBLE) --

 14               Q.   No la entiendo, señora.

 15               Su expareja ¿qué?

 16               A.   Era entre ambos.

 17                    MS. MORALES:         ¿Se acogieron a nombre

 18               suyo?

 19                    MS. ALEJANDRO:          Sí -- a nombre mío, ya

 20               que no tenía la capacidad de crédito.

 21          BY MS. WISCOVITCH:

 22               Q.   ¿Tiene algún caso pendiente en el

 23          tribunal?

 24               A.   No.

 25               Q.   ¿Algún reclamo contra alguna persona, por



                        RITA INC. - RED DE INTÉRPRETES, TRADUCTORES & ASOCIADOS
                       138 Winston Churchill - PMB 628 - San Juan, PR 00926-6013
                                     787.969.6676 - info@ritapr.com
Case:21-00066-ESL13 Doc#:87 Filed:08/11/21 Entered:08/11/21 15:47:04               Desc: Main
                          Document Page 19 of 23
      RITA INC.                                                                           18




  1          alguna caída, algún producto defectuoso?

  2               A.   No.

  3               Q.   ¿Cómo le pagó los honorarios a la

  4          licenciada?

  5               A.   A plazos.

  6               Q.   ¿Desde cuándo le está pagando?

  7               A.   No puedo precisarle, pero -- dos meses,

  8          algo así.

  9                    MS. WISCOVITCH:          ¿La oficina del U.S.

 10               Trustee tiene alguna pregunta?

 11                    MR. CAPESTRANY:          Sí, tenemos varias

 12               preguntas.       Sabemos que son las 10:00 de la

 13               mañana -- y me imagino que tiene otra vista

 14               posteriormente --

 15                    Vamos a pedir continuación, y a la misma

 16               vez, le vamos a pedir a la compañera abogada

 17               que si nos puede suministrar copia de los

 18               bank statements de los últimos seis meses,

 19               de todas las cuentas bancarias.

 20                                        EXAMINATION

 21          BY MR. CAPESTRANY:

 22               Q.   Quisiéramos saber quién es Héctor Lozada

 23          -- que aquí hay una cuenta con un tal Héctor

 24          Lozada.

 25                    MS. MORALES:         Ese es el exparejo de --



                        RITA INC. - RED DE INTÉRPRETES, TRADUCTORES & ASOCIADOS
                       138 Winston Churchill - PMB 628 - San Juan, PR 00926-6013
                                     787.969.6676 - info@ritapr.com
Case:21-00066-ESL13 Doc#:87 Filed:08/11/21 Entered:08/11/21 15:47:04             Desc: Main
                          Document Page 20 of 23
      RITA INC.                                                                         19




  1               18 años estuvieron juntos.

  2                   MR. CAPESTRANY:         Okey.      Pues vamos

  3               a necesitar las --

  4                   MS. WISCOVITCH:         ¿Y por qué ella no

  5               contesta, licenciada?

  6                   MR. CAPESTRANY:         -- Vamos a necesitar

  7               las planillas de los últimos dos años, y los

  8               talonarios de ingresos también, de los

  9               últimos seis meses.

 10                   MS. MORALES:        Está bien.

 11                   MR. CAPESTRANY:         Y tenemos varias

 12               preguntas, pero pedimos continuación de la

 13               vista, Honorable.

 14                   MS. WISCOVITCH:         Okey.

 15                   Déjeme buscar una fecha por aquí -- para

 16               darle por lo menos media hora.               Yo creo que

 17               tengo un caso que se convirtió hace poco, que

 18               me dejó un espacio abierto.             Le digo ahora.

 19                   Sí.

 20                   Puede ser el día 3 de marzo, a las 9:00

 21               de la mañana.

 22                   MR. CAPESTRANY:         Okey.

 23                   MS. MORALES:        ¿3 de marzo es miércoles?

 24                   MS. WISCOVITCH:         Sí, es un miércoles.

 25                   MS. MORALES:        Miércoles.



                      RITA INC. - RED DE INTÉRPRETES, TRADUCTORES & ASOCIADOS
                     138 Winston Churchill - PMB 628 - San Juan, PR 00926-6013
                                   787.969.6676 - info@ritapr.com
Case:21-00066-ESL13 Doc#:87 Filed:08/11/21 Entered:08/11/21 15:47:04             Desc: Main
                          Document Page 21 of 23
      RITA INC.                                                                         20




  1                   MS. WISCOVITCH:         Sí.

  2                   Para darle tiempo.

  3                   MS. MORALES:        Okey.

  4                   ¿A qué hora dijo?

  5                   MS. WISCOVITCH:         A las 9:00 de la mañana.

  6                   MS. MORALES:        ¿Puede ser más tarde en la

  7               mañana? --

  8                   MS. WISCOVITCH:         No --

  9                   MS. MORALES:        ¿O por la tarde, si puede?

 10                   MS. WISCOVITCH:         No.     Es un día especial,

 11               y ya tengo --

 12                   Por eso le digo que encontré ese espacio,

 13               porque ese caso se convirtió ya a Capítulo 13

 14               -- so, le estoy dando un espacio de otra

 15               persona, de otro caso que ya lo tenía.

 16                   MS. MORALES:        Es que ella trabaja y viene

 17               desde Juncos.

 18                   MS. WISCOVITCH:         Ella puede llamar por

 19               teléfono, licenciada.

 20                   Yo no entiendo por qué usted la tiene que

 21               tener de frente.

 22                   MS. MORALES:        Casi todo el mundo,

 23               incluyendo algunos síndicos, tenemos clientes

 24               al frente.

 25                   Pero -- nada.



                      RITA INC. - RED DE INTÉRPRETES, TRADUCTORES & ASOCIADOS
                     138 Winston Churchill - PMB 628 - San Juan, PR 00926-6013
                                   787.969.6676 - info@ritapr.com
Case:21-00066-ESL13 Doc#:87 Filed:08/11/21 Entered:08/11/21 15:47:04             Desc: Main
                          Document Page 22 of 23
      RITA INC.                                                                         21




  1                   Creo que tengo un conflicto, y voy

  2               a tratar de cambiarlo; pero, si no se puede,

  3               trataré a las 9:00.         Si no, le avisamos que

  4               no podemos ese día.

  5                   MS. WISCOVITCH:         Okey.

  6                   This meeting is continued.

  7                   MS. MORALES:        Gracias.       Buen día a todos.

  8                   MR. CAPESTRANY:         Gracias.       Buen día.

  9                                 END OF PROCEEDINGS




                      RITA INC. - RED DE INTÉRPRETES, TRADUCTORES & ASOCIADOS
                     138 Winston Churchill - PMB 628 - San Juan, PR 00926-6013
                                   787.969.6676 - info@ritapr.com
Case:21-00066-ESL13 Doc#:87 Filed:08/11/21 Entered:08/11/21 15:47:04                 Desc: Main
                          Document Page 23 of 23
      RITA INC.                                                                             22



                                CERTIFICATE OF TRANSCRIBER



                  I,   PABLO      E.    ÁLVAREZ      RODRÍGUEZ,        Electronic

             Reporter and Transcriber, member of RITA Inc.,

                  DO    HEREBY         CERTIFY     that      the      above        and

             foregoing       is    a    complete,        true,     and     correct

             transcription of the electronic sound recording

             of the proceedings in the above-entitled matter

             that was provided to me.

                  I DO FURTHER CERTIFY that I am not interested

             in the outcome of the above-entitled matter.




             ____________________________

             PABLO E. ÁLVAREZ RODRÍGUEZ




                        RITA INC. - RED DE INTÉRPRETES, TRADUCTORES & ASOCIADOS
                       138 Winston Churchill - PMB 628 - San Juan, PR 00926-6013
                                     787.969.6676 - info@ritapr.com
